      Case 1:21-cr-00037-DLC Document 19 Filed 02/17/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :
                                       :                21cr37 (DLC)
               -v-                     :
                                       :                    ORDER
CAREEM JOSEPH,                         :
    a/k/a “Reem” and                   :
TYREKE GORDON,                         :
    a/k/a “Ty”,                        :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

    Due to the COVID-19 pandemic, the initial conference in this

action will not be held in the courtroom but will proceed as a

telephone conference. It is hereby

    ORDERED that the telephone conference will be held on

February 19, 2021 at 11:00 AM. At that conference, a trial date

will be chosen. After the Government recites the procedural

history of this case, outlines the nature of the evidence it

intends to offer at any trial, and proposes a schedule for the

production of discovery materials to the defendants, the Court

will consult the parties regarding the scheduling of the trial.

After a trial date is selected, a schedule for motions will be

set and the propriety of any exclusion of time under the Speedy

Trial Act will be addressed.

    IT IS FURTHER ORDERED that counsel for the Government and
      Case 1:21-cr-00037-DLC Document 19 Filed 02/17/21 Page 2 of 3


the defendants will consult in advance of the conference to reach

agreement, if possible, on a proposed date for the trial.

     IT IS FURTHER ORDERED that any defendant released on bail

must also participate in the conference unless permission has

been sought and granted to excuse that participation.

     IT IS FURTHER ORDERED that this scheduling conference will

proceed without the participation of incarcerated defendants

because of the limitations on the Court’s ability to arrange for

the participation of incarcerated defendants in remote

proceedings during the pandemic.

     IT IS FURTHER ORDERED that by February 18, 2021 the parties

shall send to the Chambers email,

CoteNYSDChambers@nysd.uscourts.gov each of the telephone numbers

that each defendant and each attorney will be using to access

the conference.

     IT IS FURTHER ORDERED that counsel for any incarcerated

defendant shall order a copy of the transcript of the conference

and promptly after its receipt either provide a copy of the

transcript or read it to the defendant.

     IT IS FURTHER ORDERED that the dial-in credentials for the

February 19, 2021 telephone conference are the following:

          Dial-in:         888-363-4749
          Access code:     4324948



                                   2
         Case 1:21-cr-00037-DLC Document 19 Filed 02/17/21 Page 3 of 3


     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

     IT IS FURTHER ORDERED that defense counsel shall provide a

copy of or read this order to the defendant.

     IT IS FURTHER ORDERED that any objection to this Order

shall be filed no later than February 18, 2021 at 12:00 PM.


Dated:      New York, New York
            February 16, 2021


                                    ____________________________
                                            DENISE COTE
                                    United States District Judge




                                      3
